       Case 2:20-cv-00320-DMC Document 12 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH DURAN,                                       No. 2:20-CV-0320-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    CELINE CERVANTES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel,

19   ECF No. 9.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:20-cv-00320-DMC Document 12 Filed 11/02/20 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues appointment of counsel is warranted because he is seeking class

 9   certification, which he cannot do pro se. See ECF No. 9, pg. 1. He also cites his incarceration

10   and inability to obtain counsel on his own. See id. These are not exceptional circumstances.

11   Moreover, a review of the docket reflects that Plaintiff is able to articulate his claims on his own.

12   In this regard, the Court observes that Plaintiff’s filings have been type-written, logical, and well

13   organized. Further, as discussed in the accompanying order addressing Plaintiff’s claims, the

14   legal and factual issues concerning Plaintiff’s allegation of the denial of fresh fruit are not

15   complex and, as currently pleaded, Plaintiff has no chance of success on the merits.

16                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

17   appointment of counsel, ECF No. 9, is denied.

18

19   Dated: October 30, 2020
                                                             ____________________________________
20                                                           DENNIS M. COTA
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         2
